Citation Nr: 0916270	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  04-36 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the right knee prior to September 10, 
2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In a January 2004 rating decision, the RO continued a 10 
percent evaluation for internal derangement, right knee.  
This issue was properly appealed with an April 2004 notice of 
disagreement (NOD) and an October 2004 substantive appeal.  A 
December 2008 rating decision reflects that the Veteran was 
awarded a 100 percent rating from September 10, 2008 
following right knee replacement surgery.  As the Veteran now 
receives the maximum rate payable for his right knee as of 
September 10, 2008, the issue of entitlement to an increased 
rating becomes moot and the issue has therefore been 
recharacterized as noted on the cover page.  Should the 
Veteran disagree with a future reduction in the total rating 
in accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, he may file a timely notice of 
disagreement or a claim for increase when the reduction takes 
place.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in December 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

The Veteran's internal derangement, right knee, manifests in 
no more than mild instability or subluxation during the 
period prior to September 10, 2008. 




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
internal derangement of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5257 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a November 2003 letter, issued prior to the 
decision on appeal, and a January 2008 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for an increased 
rating, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
will be obtained by VA.  The November 2003 letter advised the 
Veteran to submit or ask VA to obtain medical evidence 
detailing clinical findings, to submit lay statements from 
witnesses describing the symptoms, and/or to submit her own 
statement completely describing the symptoms, their frequency 
and severity, and any additional disablement the condition 
causes.  The January 2008 letter, as well as a letter issued 
in September 2007, informed the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms have on his 
employment and daily life.  The notice also provided examples 
of pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  The 
letters also notified the Veteran of the evidence needed to 
establish an effective date.  The claim was last 
readjudicated in February 2009.

The record further reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, hearing testimony, lay statements and 
the Veteran's various contentions.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing argument, lay 
evidence, and hearing testimony.  He also provided 
information during his hearing testimony as well as during VA 
exams and treatment concerning the ramifications of his knee 
disability on his employment and activities of daily living.  
The Veteran additionally submitted a variety of lay 
statements from friends and family as well as a letter from 
his supervisor, indicating that his job performance had been 
hampered due to his disability.  Further, the Veteran was 
provided with the applicable rating criteria in the September 
2004 statement of the case, and his substantive appeal 
referenced those criteria in formulating his argument.  Thus, 
he had actual knowledge of what was needed to substantiate 
his claim.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  See Sanders, 487 F.3d 881; see also Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As an initial matter, the Board notes that in addition to the 
10 percent rating assigned under Diagnostic Code 5257 for 
internal derangement of the right knee, which is presently on 
appeal, the Veteran was also in receipt of a separate 10 
percent rating for degenerative joint disease of his right 
knee under Diagnostic Code 5010-5260, effective October 1, 
2003.  The separate ratings for arthritis and internal 
derangement continued until September 10, 2008, when the 
Veteran underwent a total right knee replacement, and a 
single 100 percent evaluation was assigned under Diagnostic 
Code 5010-5260 (although the Diagnostic Code should have been 
revised to include Diagnostic Code 5055).  See 38 C.F.R. 
§ 4.14 (the evaluation of the same disability under various 
diagnoses is to be avoided); see also 38 C.F.R. § 4.68 
(combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were an amputation to be performed).  The Board notes that 
the separate 10 percent ratings for arthritis and internal 
derangement should not have been continued during the period 
of the 100 percent rating for convalescence from June 27, 
2007 to September 1, 2007, but the Veteran was not improperly 
paid as the combined evaluation was 100 percent.

Thus, the issue before the Board is whether the Veteran is 
entitled to an evaluation in excess of 10 percent for 
internal derangement of the right knee prior to September 10, 
2008.  As the Veteran was separately rated for arthritis with 
limitation of motion during this time frame, such symptoms 
cannot be considered when evaluating the internal derangement 
of the right knee.  38 C.F.R. § 4.14 (the evaluation of the 
same manifestation under different diagnoses is to be 
avoided). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the following 
evaluations are assignable for recurrent subluxation or 
lateral instability of the knee: 30 percent for severe, 20 
percent for moderate and 10 percent for slight.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Turning to the evidence, VA records indicate that the Veteran 
began treatment for his right knee at the VA during September 
2003.  At that time, the Veteran was offered a knee brace but 
he declined.  

The Veteran was afforded a VA examination during November 
2003.  The Veteran indicated that he did not have flare-ups 
but that pain was associated with increased activity.  The 
Veteran indicated that his knee bothered him at work when he 
was lifting or squatting and additionally that it gave out on 
him, felt unstable and sometimes swelled.  An x-ray from 
September 2003 indicated that there was insignificant 
localized degenerative joint disease characterized by 
irregularity of the tibial plateau and patella.  The examiner 
indicated that the right knee was about 10 percent larger 
than the left, due to bone growth rather than effusion.  
There was no localized tenderness.  The examiner indicated 
that there was some evidence of mild instability on objective 
examination.  The Veteran's gait was reported as normal but 
there was some crepitation with walking in the right knee.  

A December 2003 treatment note indicates that the Veteran 
complained his right knee swelled occasionally.  On objective 
examination, the Veteran had no effusion, no pain with 
patellofemoral compression, a little bit of crepitus beneath 
the patella, minimal medial joint line tenderness, negative 
McMurray, negative apprehension sign with lateral 
displacement of the patella, no instability and no asymmetry.  
There was early arthritis noted by x-ray evidence.  

The Veteran's spouse and friend submitted lay statements 
during April 2004 indicating that the Veteran was having 
increasing problems with his activities of daily living.

The Veteran was afforded an additional VA examination during 
March 2005.  The Veteran indicated that his daily average 
pain level was 4 to 7 out of 10.  The Veteran reported flare-
ups 4 to 6 times a year with pain at 8 out of 10 lasting for 
2 days.  During a flare-up, the Veteran reported that he 
would use ice-packs and call in sick to work; he additionally 
reported he had called in sick twice for his knee during the 
previous year.  The Veteran additionally indicated that he 
had to be more deliberate when climbing in and out of trucks 
and he could not play sports with his kids.  The Veteran 
reported that he had instability and giving way as well as 
grinding in the knee.  On objective examination, the Veteran 
had stable medial and lateral ligaments; slight laxity of the 
anterior and posterior cruciate ligaments; positive 
McMurray's test with palpable click but no pain; tenderness 
medially and laterally; and no effusion, guarding, swelling, 
weakness, or redness.  There was crepitus noted.  The Veteran 
had a slight limp due to his right knee.  Diagnoses were 
internal derangement and degenerative joint disease of the 
right knee, and laxity of the right knee due to the absence 
of an anterior cruciate ligament, indicated on a 2003 MRI.  

In January 2006 the VA outpatient records noted the Veteran 
was receiving injections in both knees for pain. 


X-rays dated February 2007 indicate that there was no 
evidence of fracture, 
effusion or subluxation; however, there was a moderate degree 
of osteoarthritis.  
The x-ray report additionally noted that minimal lateral 
subluxation could not be excluded.  A February 2007 treatment 
record revealed that the Veteran had no ligament instability.   
He was sent to prosthetics to obtain bilateral knee braces.

VA records indicated that the Veteran had arthroscopy on his 
right knee with partial medial meniscectomy and chondroplasty 
medial femoral condyle during June 2007 for a tear of the 
posterior horn medial meniscus of the right knee and grade 3-
4 arthritis.  He received a temporary total evaluation for 
this surgery to September 1, 2007.  A follow-up treatment 
note dated August 2007 indicates that the Veteran had severe 
arthritic changes and would undergo a total knee replacement 
after the infection in his knee resolved.  The examiner 
indicated that the Veteran was walking quite well with a knee 
support in place; however, the Veteran had pain.  

During October 2007, the Veteran submitted statements from 
his spouse and supervisor indicating that his knee disability 
hampered his work performance and activities of daily living.  
He also testified at a Travel Board hearing.  The Veteran 
indicated that he had been given a knee brace and a cane at 
the VA.  The Veteran additionally testified that he had 
locking and near constant pain in his knees.  The Veteran 
indicated that he missed work on occasion due to the pain in 
his knees, possibly several times a year.  The Veteran 
indicated that his knee did not feel stable on an almost 
daily basis.

A December 2008 examination, following his knee replacement 
surgery, reflected no instability.

Throughout the course of the appeal, the Veteran's 
instability, laxity, or subluxation has been characterized at 
worst as mild or slight.  While he reported that his knee 
gives way or does not feel stable, it was noted in the March 
2005 examination that he does not fall down.  Moreover, none 
of the lay statements or hearing testimony describe frequent 
or severe giving way.  The Veteran is separately evaluated 
for his arthritis with painful motion during the period in 
question, and such symptoms cannot be considered in 
evaluating his internal derangement of the right knee.  
38 C.F.R. § 4.14.  

Finally, while the Veteran testified that his knee locked on 
him, the evidence does not reflect dislocated cartilage.  In 
addition, no such finding was noted during his surgery in 
June 2007.  Further malunion or nonunion of the tibia and 
fibula is not shown.  Thus, Diagnostic Codes 5258 and 5262 
are not for application.  

In summary, while the Board notes the Veteran's knee 
complaints have increased over the years, the objective 
findings fail to reflect moderate instability or subluxation 
to warrant a higher evaluation for internal derangement of 
the right knee.  Rather, the complaints concerning 
instability or subluxation more nearly approximate the 
criteria for the 10 percent rating.  Complaints relating to 
his arthritis are separately evaluated prior to September 10, 
2008 and are not at issue here.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's right knee internal derangement.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for more severe symptoms than 
shown by the evidence during the period in question; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the right knee is denied. 



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


